Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147258 & (14)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147258
                                                                    COA: 313808
                                                                    Saginaw CC: 76-000293-FY
  ROGER L. LYLES,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the February 28, 2013 order of the Court of Appeals is considered, and it
  is DENIED, because the defendant’s motion for relief from judgment is prohibited by
  MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
         h0923
                                                                               Clerk